UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 18, 2015 6D GLOBAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-35002 47-1899833 (State or Other Jurisdiction (Commission File Number) (IRS Employer Of Incorporation) Identification No.) 17 State Street, Suite 2550 New York, NY 10004 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(646) 681-4900 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 18, 2015, 6D Global Technologies, Inc. issued a press release reporting financial results for the quarter ended September 30, 2015. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information furnished in Item 2.02 of this Current Report on Form 8-K and Exhibit 99.1 attached hereto shall not be deemed to be filed for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended, and shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished as part of this Current Report on Form 8-K. Exhibit Number Description Press Release dated November 18, 2015. SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. 6D GLOBAL TECHNOLOGIES, INC. Date: November 18, 2015 By: /s/ Tejune Kang Name: Tejune Kang Title: Chief Executive Officer
